         Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 1 of 7




                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                             AND ARREST WARRANT

       I, Erin Norwood, being first duly sworn, hereby depose and state as follows:

                                     PURPOSE OF THE AFFIDAVIT
       1.        This Affidavit is submitted in support of a criminal complaint and arrest warrant

against Kevin Strong (hereinafter “STRONG”) charging violations of 18 U.S.C. § 1752(a)(1) and

(2); and 40 U.S.C. §§ 5104(e)(2)(D) and (G).

                                      BACKGROUND OF AFFIANT

       2.        I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

October 2019. As a Special Agent, I am authorized by law or by a Government agency to engage

in or supervise the prevention, detention, investigation, or prosecution of violations of Federal

criminal laws.

       3.        Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                    STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       4.        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification were allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.




                                                   1
         Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 2 of 7




       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       6.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       7.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       8.      Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session



                                                2
         Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 3 of 7




of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       9.      During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       10.     On December 30, 2020, the FBI initiated an investigation of STRONG based on

reporting from Witness #1 (“W-1”). W-1 is familiar with STRONG and his previous residence.

W-1 told the FBI that STRONG had been showing signs of behavioral changes over the last few

months including stock-piling items and telling others to get ready for Marshal Law, rioting, and

protesting. Specifically, W-1 was aware that STRONG had sent messages to another individual

claiming World War 3 is going to occur on January 6, 2021, and that the military was coming in

and getting involved. W-1 was aware that STRONG hung a flag with the logo “WW1WGA” on

his house. W-1 told the FBI that he/she looked it up on the Internet and found that that

“WWG1WGA” was a QAnon slogan standing for “Where We Go One, We Go All.” STRONG

was known to declare that he had “Q clearance” and believed he was part of a “movement” that

was greater than himself. He had recently purchased a new truck and believed that QAnon would

cover the debt. STRONG had also been promoting the “Parler” application as a place to get

information.

       11.     STRONG is currently employed by the Federal Aviation Administration (FAA) in

San Bernardino, California.      On January 7, 2021, an employee in the Internal Investigations

Branch of the FAA contacted the FBI and reported STRONG was observed at the United States



                                                 3
        Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 4 of 7




Capitol building during the unlawful entry that took place on January 6, 2021. According to the

FAA employee, STRONG was seen on a news broadcast. 1 The employee provided a screengrab

from the news broadcast to law enforcement.




       12.    On January 12, 2021, the FBI conducted an interview of Witness #2 (“W-2”). W-2

is familiar with STRONG and identified STRONG in four photographs—including one inside the

U.S. Capitol. W-2 also stated than another individual had sent W-2 a video clip of STRONG in

the U.S. Capitol with the message “Kevin’s on TV!"

       13.    Numerous media outlets and photographers obtained photos of STRONG and

individuals present in the U.S. Capitol building after the breech of security. STRONG was

captured by a photographer in the rotunda of the U.S. Capitol building. Your affiant notes that




1
 https://www.cnn.com/2021/01/07/opinions/unprepared-or-unwilling-police-failed-at-the-us-
capitol-alexander/index.html
                                              4
         Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 5 of 7




STRONG, below in the grey jacket and red hat, is particularly identifiable in photos due to his

height (approximately 6’6”-6’7”).




       14.    On January 16, 2021, FBI agents served a State of California search warrant and

Gun Violence Restraining Order (GVRO) on STRONG at his current residence in Beaumont, CA.

Two firearms were taken from the residence. The firearms legally belonged to STRONG’s uncle,

who could not properly secure them from getting into STRONG’s possession. A number of digital

devices were also seized—including STRONG’s personal cell phone. QAnon paraphernalia was

also photographed and one QAnon flag was seized.

       15.    Additionally, STRONG was interviewed regarding his activity inside of the United

States Capitol building on January 6, 2021. STRONG confessed to being in the U.S. Capitol

rotunda following the breach. He initialed and dated the photos in which he was identified inside

of the Capitol, confirming he was the individual depicted. STRONG then proceeded to show the

                                               5
         Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 6 of 7




interviewing agents the captured news broadcast of him inside of the Capitol, which he kept on his

personal cellphone. STRONG provided the hat he is seen wearing the news broadcast. The hat

was photographed by the FBI search team. Of his own volition, STRONG provided photos and

videos he took from within the Capitol, on his personal cellphone. STRONG admitted that he took

a “selfie” in front of the Office of the Speaker of the House, which he deleted prior to January 16,

2021. While at the Capitol, STRONG met another individual whom he can be seen conversing

with inside of the Capitol via the news broadcast video. STRONG clarified that he did not do any

damage or attack law enforcement.

       16.     When asked why he went to Washington D.C., STRONG explained that he went to

see Trump speak and walk in the “Million MAGA March.” STRONG adheres strongly to QAnon

ideology, admitting to having “Q Clearance”. According to STRONG, January 18, 2021, is an

important date according to QAnon doctrine and that the new one-party system, was coming: “The

Patriot Party.” The “Patriot Party” flag was photographed by the FBI search team.

       17.     Based on the foregoing, your affiant submits that there is probable cause to believe

that STRONG violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly

enter or remain in any restricted building or grounds without lawful authority to do so; and (2)

knowingly, and with intent to impede or disrupt the orderly conduct of Government business or

official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any

restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the

orderly conduct of Government business or official functions.

       18.     Your affiant submits there is also probable cause to believe that STRONG violated

40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter

loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place



                                                 6
         Case 1:21-mj-00151-ZMF Document 1-1 Filed 01/21/21 Page 7 of 7




in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the

orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in

that building of a hearing before, or any deliberations of, a committee of Congress or either House

of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.



                                                     _________________________________
                                                     Special Agent Erin Norwood
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of January 2021.
                                                                          2021.01.21
                                                                          22:55:25 -05'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE




                                                 7
